                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA

 ABDULKARIM M. DAHIR,                                Civil No. 18-2980 (JRT/SER)

                                   Plaintiff,

 v.                                                 MEMORANDUM OPINION
                                                        AND ORDER
 KEITH ELLISON, ADAM KUJAWA,
 SCOTT HALDEMAN, KIRSI
 POUPORE, ADAM KOHNSTAMM,
 ALEXANDRIA KIELEY (Mountain),
 and CHRISTOPHER J. FLOREY in their
 individual and official capacities, and
 LORI SWANSON in her individual
 capacity,


                                Defendants.


       Abdulkarim M. Dahir, 10563 Alamo Street NE, Blaine, MN 55449, pro se
       plaintiff.

       Kathryn Iverson Landrum, MINNESOTA ATTORNEY GENERAL’S
       OFFICE, 445 Minnesota Street, Suite 1100, St. Paul, MN 55101, for
       defendants.

       Plaintiff Abdulkarim M. Dahir brought this 42 U.S.C. § 1983 action against then-

Minnesota Attorney General Lori Swanson and various employees of the Minnesota

Attorney General in both their official and individual capacities. Dahir alleges Defendants

violated his procedural and substantive due process rights under the Fifth and Fourteenth

Amendments as a result of Defendants’ using his name in the complaint of a state criminal

case against a business he owned. Defendants moved to dismiss under Fed. R. Civ. P.
12(b)(1) and 12(b)(6). Dahir also separately moved to object in part to Defendants’ letter

notifying the Court that, pursuant to Fed. R. Civ. P. 25(d), now-Attorney General Keith

Ellison must automatically replace then-Attorney General Lori Swanson in her official

capacity as a Defendant.

       Now before the Court is a report and recommendation (“R&R”) issued by the

Magistrate Judge on both motions, along with Dahir’s objections to the R&R. Because the

Court lacks jurisdiction under Fed. R. Civ. P. 12(b)(1) and Dahir fails to plead a plausible

claim under Fed. R. Civ. P. 12(b)(6), the Court will overrule Dahir’s objections to the R&R

in part and grant in part, adopt the R&R issued by the Magistrate Judge, and dismiss Dahir’s

complaint with prejudice.


                                              BACKGROUND

       This case stems from a state court conviction against Dahir’s business and a clerical

error that resulted in Dahir appearing as a convicted felon in the Minnesota Court

Information System (“MNCIS”). 1 In 2015, the Minnesota Attorney General’s Office filed

criminal Medicaid fraud charges in state court against Twin Cities Care Services

(“TCCS”), a limited liability company owned by Dahir. (Compl. at 8 ¶ 1, Oct. 22, 2018,

Docket No. 1; Defs.’ Mem. Supp. at 1–2, Feb. 7, 2019, Docket No. 21.)

       The initial and first amended complaint against TCCS listed Dahir as the owner of

TCCS in the case caption and referred to Dahir in the body of the complaint. (Compl. at 8




       1
           MNCIS is an online court records system. See http://pa.courts.state.mn.us/default.aspx.


                                                        -2-
¶ 1; Aff. of Kathryn Iverson Landrum (“Landrum Aff.”) ¶ 3-4, Ex. B at 17, Ex. C at 28,

Feb. 7, 2019, Docket No. 22.) References to Dahir were removed from the caption in the

second amended complaint but remained in the body. (Compl. at 8 ¶ 3; Landrum Aff. ¶ 5,

Ex. D at 41.)

        TCCS then filed a “poorly prepared and argued motion to strike” any reference to

Dahir in the body of the complaint as surplusage. 2 (Compl. at 8 ¶ 4; Landrum Aff. ¶ 6, Ex.

E at 51.) TCCS was eventually convicted on four counts of fraud. (See Compl. at 9 ¶ 6.)

After the conviction of TCCS Dahir conducted a self-search in MNCIS and found that he

appeared as a convicted felon under the same the four counts of fraud. (Id. at 9 ¶ 7.) Dahir

then filed a motion asking the state court to correct the court records. (Id.) The state court

denied the motion and Dahir appealed. (Id. at 9 ¶11; Landrum Aff. ¶ 11, Ex. J at 85.)

        The Court of Appeals reversed in part and affirmed in part. State v. Twin Cities

Care Servs., No. A17-2070, 2018 WL 3614156, at *2 (Minn. Ct. App. July 30, 2018). The

Court of Appeals held that references to Dahir in the caption and MNCIS were clerical

errors that should be corrected. See id. at *1 (noting the state filed an amended complaint

“removing appellant’s name and birth date from the case caption” and “[t]o the extent that

any such references remain,” ordering correction). The Court of Appeals denied Dahir’s

request to remove his name from the body of the complaint, however, because the fact that

Dahir was the owner of TCCS was “factually accurate and relevant to the charges contained




        2
           Because Dahir was not a defendant in the state court proceedings, it was TCCS that moved to remove any
reference to Dahir in the complaint. (Compl. at 8 ¶ 4.)


                                                      -3-
in the complaint.” Id. at *2 (quotations and citation omitted). Dahir did not appeal this

decision. (Compl. at 10 ¶ 17.)

       Dahir filed the present complaint on October 22, 2018. (Compl. at 1.) Dahir

acknowledges he was never actually charged with, nor convicted of, any crime. (See Pl.’s

Mem. at 12, Feb. 28, 2019, Docket No. 30.) Dahir argues, however, he was “accused and

convicted by proxy” violating his Fifth and Fourteenth Amendment rights to due process

of law. (Compl. at 5.) Dahir lists thirteen counts of opportunities Defendants had to

“correct any showing that Dahir was a party and a defendant” in the TCCS case. (Id. at

11–18 ¶¶ 20–65.) Dahir claims $53,155,000 in damages as a result of harm to his

reputation allegedly caused by Defendants conduct. (See id. at 19–25.)

      Defendants moved to dismiss under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) on

February 7, 2019. (Defs.’ Mot. Dismiss at 1, Feb. 7, 2019, Docket No. 18; Defs.’ Mem.

Supp. at 5–6, Feb. 7, 2019, Docket No. 21.) Defendants also notified the Court that current

Attorney General Keith Ellison should be automatically substituted as a defendant for any

claims against former Attorney General Lori Swanson in her official capacity under Fed.

R. Civ. P. 25(d). (Letter from Kathryn Iverson Landrum, Jan. 18, 2019, Docket No. 12.)

Dahir responded to Defendants’ motion to dismiss on February 28, 2019. (See Pl.’s Mem.,

Feb. 28, 2019, Docket No. 30.) Dahir also objected in part and conceded in part to

Defendants letter informing the Court that Attorney General Ellison automatically assumes

any claims made by Dahir against Defendant Swanson in her official capacity as Attorney

General. (Pl.’s Mot. Obj., Feb. 8, 2019, Docket No. 26.) Defendants responded to Dahir’s

memorandum opposing dismissal, and the Magistrate Judge granted Dahir’s request to file


                                            -4-
an additional response. (See Defs.’ Reply, March 14, 2019, Docket No. 32; Order, April

2, 2019, Docket No. 35.) Dahir then filed an additional response. (Pl.’s Response, April

24, 2019, Docket No. 36.) A hearing was held before the Magistrate Judge on May 23,

2019. (Minute Entry, May 23, 2019, Docket No. 38.)

      The Magistrate Judge issued an R&R recommending that Defendants’ Motion to

Dismiss be granted under Fed. R. Civ. P. 12(b)(1) and 12(b)(6), Dahir’s Motion Objecting

in Part and Conceding in Part be deemed moot, and Dahir’s Complaint be dismissed with

prejudice. (R&R at 14, July 23, 2019, Docket No. 39.) Dahir objected to the R&R. (Obj.

to R&R, Aug. 6, 2019, Docket No. 45.) Defendants responded. (Response to Obj., Aug.

20, 2019, Docket No. 48.) The Court then granted Dahir’s request to file a Surreply to

Defendants’ Response. (Surreply, Aug. 25, 2019, Docket No. 51.)


                                    DISCUSSION


I.    STANDARD OF REVIEW

      Upon the filing of an R&R by a magistrate judge, “a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ.

P. 72(b)(2); accord D. Minn. LR 72.2(b)(1). A party’s objections “should specify the

portions of the magistrate judge’s [R&R] to which objections are made and provide a basis

for those objections.” Mayer v. Walvatne, No. 07–1958 (JRT/RLE), 2008 WL 4527774,

at *2 (D. Minn. Sept. 28, 2008). For dispositive issues, the Court reviews de novo a

“properly objected to” portion of an R&R. Fed. R. Civ. P. 72(b)(3); accord D. Minn. LR

72.2(b)(3). “Objections which are not specific but merely repeat arguments presented to


                                           -5-
and considered by a magistrate judge are not entitled to de novo review, but rather are

reviewed for clear error.” Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012,

1017 (D. Minn. 2015).


II.    DAHIR’S OBJECTIONS

       As an initial matter, Dahir objects several times throughout his filing that the

Magistrate Judge has relied on an alternative complaint or alternative facts put forward by

Defendants. It appears that Dahir is referring to the Magistrate Judge’s consideration of

public court records necessarily embraced by Dahir’s complaint. This general objection is

meritless. “On a motion to dismiss, ‘[t]he court may consider, in addition to the pleadings,

materials embraced by the pleadings and materials that are part of the public record.’”

Markewich ex rel. Medtronic, Inc. v. Collins, 622 F. Supp. 2d 802, 806 (D. Minn. 2009)

(citations omitted). Thus, the Court will overrule Dahir’s objections to this extent.

       Dahir also objects to the R&R for five other reasons, specifically identifying the

portions of the R&R to which he objects. First, Dahir argues that Rooker-Feldman does

not apply. Second, Dahir argues that Monell v. Dept. of Social Services does not apply to

his claims against Swanson or Poupore because his claims are not vicarious. Third, Dahir

argues that the Eleventh Amendment does not apply. Fourth, Dahir argues that his

procedural and substantive due process were violated. And finally, fifth, Dahir argues that,

prosecutorial immunity does not apply. The Court will review these objections de novo.




                                            -6-
       A.     Application of Rooker-Feldman

       Dahir argues that Rooker-Feldman is inapplicable because Dahir is not asking the

Court to reject any state court judgment. The Rooker-Feldman doctrine divests jurisdiction

from federal district courts to review or reverse state court decisions. See Canal Capital

Corp. v. Valley Pride Pack, Inc., 169 F.3d 508, 512 (8th Cir. 1999) (explaining the Rooker-

Feldman doctrine). To the extent that Dahir’s claims for damages relate to the inclusion

of his name in the body of the complaint, Dahir’s claims fall within the Rooker-Feldman

doctrine because holding otherwise would invite the Court to reverse a state court decision,

here the Court of Appeals. See, e.g., Canal Capital Corp. v. Valley Pride Pack, Inc., 169

F.3d 508, 513 (8th Cir. 1999) (noting “a federal court may not assume jurisdiction over an

action pleaded under 42 U.S.C. § 1983 which actually seeks to raise a claim already decided

in state court”) (citations omitted).

       However, to the extent that Dahir claims damages relating to the inclusion of his

name in the caption of the TCCS case and clerical errors in the court records, Rooker-

Feldman does not apply as “the state judgment is not under attack or in danger of

nullification.” Id. The Court of Appeals ruled in Dahir’s favor on that issue and ordered

the caption and court records to be corrected. See Twin Cities Care Servs., No. A17-2070,

2018 WL 3614156, at *1. On this issue, the “state judgment will not be affected by the

federal action.” Canal Capital Corp., 169 F.3d at 513. At most, a ruling in Dahir’s favor

would result in “a determination that some amount” must be paid to Dahir by Defendants.

Id.




                                            -7-
       Therefore, to the extent Dahir’s claims ask for damages relating to the inclusion of

his name in the body of the complaint, the Court will overrule Dahir’s objections and adopt

the R&R. However, to the extent that Dahir seeks damages relating to clerical errors in the

court records and inclusion of his name in the case caption, the Court will grant Dahir’s

objection and find that Rooker-Feldman does not apply.


       B.     Vicarious Liability Claims Against Swanson and Poupore

       Dahir also objects to the R&R finding that his claims against Defendant Swanson

and Poupore are barred by Monell v. Dept. of Social Services, 436 U.S. 658 (1978). Dahir

only objects to whether his claims against Swanson and Poupore are vicarious. Dahir has

not alleged Swanson’s or Poupore’s personal involvement, only that each failed to properly

supervise their subordinates. Thus, the Court will overrule Dahir’s objection and adopt the

Magistrate Judge’s R&R as it pertains to Dahir’s claims against Swanson and Poupore.


       C.     The Eleventh Amendment

       Dahir objects to the R&R’s finding that the Eleventh Amendment bars his claims

against Defendants in their official capacity. The Eleventh Amendment bars private

actions against state officials in their official capacities unless the state consents. See Will

v. Michigan Dep't of State Police, 491 U.S. 58, 66, 71 (1989). Dahir acknowledges his

claims against Defendants arise from actions in their official capacity but argues that

Defendants acted intentionally and thus, the doctrine of official immunity is inapplicable.

(Obj. to R&R at 6–7.) Dahir cites Hayek v. St. Paul for support. 488 F.3d 1049, 1055-56

(8th Cir. 2007). Dahir, however, confuses official immunity under state law with immunity


                                              -8-
provided by the Eleventh Amendment. 3 See id. (discussing official immunity as it relates

to state law claims). Dahir therefore presents no basis for objecting to the R&R on

dismissal under the Eleventh Amendment. (Id.) Accordingly, the Court will overrule

Dahir’s objection and adopt the R&R on dismissal of all official capacity claims under the

Eleventh Amendment.


         D.       Procedural and Substantive Due Process

         Dahir objects to the R&R, arguing that his procedural and substantive due process

rights were violated. The Court will overrule Dahir’s objections and adopt the R&R as it

relates to procedural and substantive due process for the reasons discussed below.


                  1.       Procedural Due Process

         Dahir first argues his procedural due process rights were violated because he was

charged with crimes and never afforded his day in court. Dahir also claims he suffered

more than just reputational harm, noting his alleged $53,155,000 in lost-opportunity

damages are “based on actual economic losses as a result of Defendants’ conduct and not,

merely, on ‘reputation.’” (Obj. to R&R at 10.) Dahir, however, was not actually a co-

defendant in the TCCS case and was never personally charged with or convicted of any

crime. Further, all of Dahir’s claims for damages arise from alleged reputational harm.

Dahir does not object to the R&R finding that damage to one’s reputation alone is not a



         3
          Dahir again refers to official immunity in his objection to the R&R finding that there is no violation of due
process. Official immunity is not claimed by Defendants and not discussed in the R&R. Therefore, the Court will
overrule Dahir’s objections to the extent they object to the application of official immunity because the R&R does not
recommend dismissal on official immunity grounds.


                                                         -9-
protected liberty interest. Thus, the Court will overrule Dahir’s objection and adopt the

R&R on procedural due process.


                  2.       Substantive Due Process

           Dahir appears to object to the R&R on the grounds that his substantive due process

rights were violated because Defendants’ actions “shock the conscious.” (Id. at 10–11.)

Defendants actions do not rise to the “truly egregious and extraordinary” level to shock the

conscious and sustain a substantive due process claim. 4 Strutton v. Meade, 668 F.3d 549,

557 (8th Cir. 2012) (citation and quotations omitted). Dahir’s name was removed from the

case caption in the second amended complaint and court records were corrected by the

Court of Appeals. The Court of Appeals also did not overrule a decision to keep Dahir’s

name in the body of the complaint. Thus, the Court will overrule Dahir’s objection and

adopt the R&R as to substantive due process.


         E.       Prosecutorial Immunity

         Dahir appears to object to the R&R on the grounds that prosecutorial immunity does

not apply for two reasons. First, Dahir argues that prosecutorial immunity does not apply

because Defendants filed felony charges against Dahir knowing Dahir “will never be given

the constitutional rights accorded to criminal defendants.” (Obj. to R&R at 12.) Dahir’s




          4
            Dahir requested that the Court review Plaintiff’s Response, April 24, 2019, Docket No. 36, at 2, 3 and FN02.
The Court has conducted a de novo review and has reviewed the record. The above pages and footnote pointed to by
Dahir only summarize why Dahir believes TCCS was convicted and argue that discussion of the TCCS case is
immaterial to Dahir’s present claims. These citations provide nothing to show why or how Defendants’ conduct would
sustain a substantive due process claim.


                                                         -10-
objection on this ground is meritless because, as already noted, Dahir was never actually a

defendant in the TCCS case and felony charges were not filed against him.

       Second, Dahir argues that prosecutorial immunity does not extend to investigators

like Defendant Mountain. 5 Dahir cites Stresemann v. Jesson, 868 N.W.2d 32 (Minn. 2015)

for support. While Stresemann is not controlling in this § 1983 matter, Dahir nevertheless

misconstrues its holding. In Stresemann, the state Supreme Court held that “prosecutorial

immunity does not extend to an investigator whose conduct is not intimately involved with

the initiation and maintenance of criminal charges.” Stresemann, 868 N.W.2d at 35. The

investigator’s conduct in Stresemann involved losing certain documents retained by the

state. Id. at 33. Here, however, the alleged conduct of Defendant Mountain involved the

signing of an affidavit and complaint, directly related to the initiation and maintenance of

the criminal charges against TCCS making Stresemann inapplicable to the instant facts.

       Because of the reasons state above, the Court will overrule Dahir’s objections and

adopt the R&R on the issue of prosecutorial immunity.


                                              CONCLUSION

       Dahir’s claims against Defendants in their individual and official capacities fail

under 12(b)(1) and 12(b)(6). The Court will overrule Dahir’s objections in part and grant

in part, adopt the Magistrate Judge’s R&R to the extent that it is consistent with this order,

and grant Defendants’ Motion for Dismissal.




       5
           Formerly known as Defendant Kieley and referred to as such in the R&R.


                                                      -11-
                                      ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.    Plaintiff’s Objections to the Report and Recommendation [Docket No. 45]

are OVERRULED in part and GRANTED in part, and the Magistrate Judge’s Report

and Recommendation [Docket No. 39] is ADOPTED in part consistent with this order;

      2.    Defendants’ Motion for Dismissal [Docket No. 18] is GRANTED;

      3.    Plaintiff’s Motion Objecting in Part and Conceding in Part to the Letter

Signed by Kathryn Iverson Landrum, Esq. on Behalf of Defendant Lori Swanson [Docket

No. 26] is MOOT;

      4.    Plaintiff’s Complaint is DISMISSED with prejudice.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: September 18, 2019                   _______                      ______
at Minneapolis, Minnesota.                         JOHN R. TUNHEIM
                                                       Chief Judge
                                                United States District Court




                                         -12-
